Citation Nr: 0935504	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-09 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether a request for entitlement to waiver of a compensation 
benefit overpayment in the amount of $11,598 was timely 
filed.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA), Debt Management Center in Fort Snelling, 
Minnesota.  The case was subsequently transferred to the 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  The Veteran failed, without apparent cause, to 
appear for a scheduled hearing in August 2009.  Therefore, 
his request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2008).

The Board notes that the Veteran's statements in his March 
2008 VA Form 9 may be construed as a request for equitable 
relief.  The issue developed for appellate review is limited 
to the adjudicated issue of timeliness of his request for 
waiver; however, a review of the evidence of record raises 
issues as to the validity of the debt.  The overpayment in 
this case is shown to have been created under the provisions 
of 38 C.F.R. § 3.665(n) related to fugitive felons.  In 
addressing comments to proposed regulation amendments VA 
noted that not all states, including New Jersey, employed the 
"felony" classification.  See 46 Fed. Reg. 47,539, 47, 540 
(Jun. 10, 2003).  Records from the Superior Court of New 
Jersey indicate the Veteran's original charge in violation of 
N.J.S.A. 5:12-114b(2) was a fourth degree offense.  A review 
of New Jersey statutes, N.J.S.A. 2C:1-4d, indicates that such 
crimes are misdemeanors under New Jersey state law.  As this 
matter is not presently within the Board's jurisdiction, it 
is referred to the agency of original jurisdiction for 
appropriate action.  




FINDINGS OF FACT

The Veteran is not shown to have submitted a request for 
waiver of overpayment indebtedness within 180 days of the 
June 30, 2005, notification.


CONCLUSION OF LAW

A request for entitlement to waiver of a compensation benefit 
overpayment in the amount of $11,598 was not timely filed.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This action 
significantly affected VA duties to notify and assist.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), however, has held that the VCAA 
notification procedures do not apply in waiver cases.  Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  It is significant 
to note that chapter 53 of title 38, U.S. Code (which governs 
waiver requests) contains its own decision notice provisions.  
All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained; the Veteran is not 
prejudiced by the determination below.  

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (2008).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2008).  The Court has held that 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).

In this case, the record shows the Veteran was notified at 
his address of record by VA correspondence dated in March 
2005 that regulations prohibited payments to veterans 
considered to be fugitive felons.  He was also notified that 
he was the subject of an outstanding warrant in New Jersey 
dated in March 2001.  He was advised of the necessary steps 
he needed to take to resolve this issue by clearing the 
warrant within 60 days of the receipt of this letter.  He was 
also advised that without resolution of the situation, his 
benefits would be stopped on June 1, 2005, with an effective 
date of December 27, 2001.  There was no response from the 
Veteran.  In June 2005, he was notified that his VA payments 
had been stopped effective from May 1, 2002.  VA records show 
he was notified on June 30, 2005, of an overpayment in the 
amount of $11,598.  

Records dated in July 2006 indicate that the Veteran resolved 
the outstanding warrant and that his violation had been 
amended to a charge of disorderly persons involving an amount 
under $200.  He was sentenced to two years probation, one day 
credit for time served, and fines and fees of approximately 
$160.  He requested reinstatement of VA benefits in January 
2007.  In correspondence dated in March 2007 the Veteran was 
notified that his benefits had been reinstated effective from 
July 14, 2006.

The Veteran submitted his request for waiver of compensation 
overpayment in July 2007.  In statements in support of his 
claim the Veteran asserted that he had been unable to return 
to New Jersey to take care of the warrant against him because 
of his employment.  He also asserted that he did not receive 
notice of VA's action until after the expiration of the 180-
day time limit because he had worked across the country on 
construction projects.  

Based upon the evidence of record, the Board finds the 
Veteran is not shown to have submitted a request for waiver 
of overpayment indebtedness within 180 days of the June 30, 
2005, notification.  The Veteran does not claim, nor does the 
record indicate, that the June 30, 2005, notice was improper 
or that he submitted any earlier request.  The evidence does 
not show that at any time, he informed VA of any change of 
address, and it must be presumed that he made arrangements to 
have his mail, including credit card charges/loan payments, 
etc. forwarded to him.  The evidence indicates that he had 
actual notice of the overpayment and his right to request a 
waiver for some time before he submitted his request.  In 
fact, records show that his request for waiver was submitted 
more than 180 days after he requested entitlement to 
reinstatement.  There is no basis in fact or law to allow the 
benefit sought on appeal.  Therefore, the Board must find the 
request for entitlement to waiver of overpayment was not 
timely filed.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

A request for entitlement to waiver of a compensation benefit 
overpayment in the mount of $11,598 was not timely; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


